                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           4:19-CR-40051-KES


                   Plaintiff,
                                             ORDER AS TO FRANKS HEARING
      vs.
ERIC WALLACE HEDRICK,


                   Defendant.


                                  INTRODUCTION

      Defendant Eric Wallace Hedrick is before the court on an indictment

charging him with receipt of child pornography in violation of 18 U.S.C.

§§ 2252A(a)(2)(A), 2252A(b)(1), and 2253. See Docket No. 1. Currently pending

is a motion to suppress the evidence which the government obtained pursuant

to a January 17, 2019, search warrant as well as evidence obtained from

subsequently-issued search warrants which built upon the evidence obtained

from the January warrant. See Docket Nos. 20 & 27. The government opposes

the motion. See Docket No. 25.

                                   DISCUSSION

      Part of Mr. Hedrick’s motion is premised on Franks v. Delaware, 438 U.S.

154 (1978). The Court in Franks held a defendant may challenge an affidavit

supporting a search warrant on grounds that the affiant deliberately or

recklessly included false information. Franks, 438 U.S. at 155-56. A

                                        1
defendant may also challenge the deliberate or reckless omission of material

information under Franks. United States v. Reivich, 793 F.2d 957, 960 (8th

Cir. 1986). To prevail on a challenge of a deliberate or reckless inclusion, the

defendant has the burden to show (1) that a false statement knowingly and

intentionally, or with reckless disregard for the truth, was included in the

affidavit, and (2) that the affidavit’s remaining content is insufficient to

establish probable cause. United States v. Gladney, 48 F.3d 309, 313 (8th Cir.

1995).

      As a preliminary matter, a defendant is only entitled to a Franks hearing

if he makes a substantial showing that an affiant to a search warrant

application knowingly or intentionally, or with reckless disregard for the truth,

made false statements or omitted material facts and that the alleged

statements were necessary to a finding of probable cause. Franks, 438 U.S. at

155-56. “Whether [the defendant] will prevail at that hearing is, of course,

another issue.” Id. at 172. The government asserts Mr. Hedrick is not entitled

to a Franks hearing, having not made the above-described initial showing. See

Docket No. 25.

      The investigation in Mr. Hedrick’s case originated when Google made a

tip regarding suspected child pornography to the National Center for Missing

and Exploited Children (NCMEC). The tip included a file containing a

suspected child pornography image. NCMEC then passed that tip and

accompanying file along to South Dakota child protection authorities and the

affiant was assigned to investigate. The January 17, 2019, search warrant was

                                          2
a request for the affiant to be allowed to view the image associated with the

Google tip to NCMEC.

      Mr. Hedrick makes three allegations in support of the Franks portion his

motion. First (1), that the affiant lied, misstated, or suggested erroneously that

Google, in making its tip, used “Photo DNA” in identifying the image as one

that constituted child pornography. Mr. Hedrick also asserts the affiant

omitted two material facts: (2) that Google had never viewed the image in the

process of making the tip and (3) that NCMEC also never viewed the image in

the process of passing the tip along to law enforcement.

      Taking the last two allegations first, the affiant stated in the affidavit that

“NCMEC did not review” the image included with Google’s tip. See Docket

No. 20-5 at p. 6, ¶12. The affiant also stated that “the contents of the file were

not reviewed [by Google] concurrently to making the report, [to NCMEC]” Id.

Thus, contrary to Mr. Hedrick’s assertion, it appears that the affiant did in fact

inform the court that neither Google nor NCMEC had viewed the image which

was the subject of Google’s tip/report. These allegations do not support

holding a Franks hearing.

      Mr. Hedrick’s other assertion is that the affiant stated Google used Photo

DNA to identify the image associated with the tip as child pornography when,

in fact, Google did not use Photo DNA. Mr. Hedrick suggests that the

information in the affidavit is at odds with the information in the investigative

reports.




                                         3
      Paragraph 15 of the affidavit describes Photo DNA technology. See

Docket No. 20-5 at p. 7, ¶15. The affiant then states: “Here, that technology

[Photo DNA] was used to determine that a user of its services posted or

transmitted a file with the same hash value as an image that has previously

[been] identified as containing child pornography.” Id. (emphasis added). This

statement, read in isolation, is false. The NCMEC report makes no mention of

the use of Photo DNA technology in this case. See Docket No. 20-6. However,

reading paragraph 15 in context, particularly with paragraph 16, the overall

accuracy of the affidavit as a whole is affected.

       Paragraph 16 states: “Google identified the file [in this case] by hash

value and/or PhotoDNA, the value of which was then compared against those

hash values or PhotoDNA values associated with files that have previously

been classified as child pornography by NCMEC and/or law enforcement.” See

Docket No. 20-5 at p. 7, ¶16. Clearly, the affiant told the court that her

assertion of probable cause in support of the search warrant was based on

either the hash value identification or PhotoDNA. Id.

      The second prong of Mr. Hedrick’s burden to show entitlement to a

Franks hearing requires that he show the affidavit lacks probable cause when

one eliminates any mention of Photo DNA. Franks, 438 U.S. at 155-56.

Specifically, Mr. Hedrick argues the hash values alone cannot support probable

cause because the NCMEC report states only that Google “historically”

examines the hash values of a suspect image and compares them against hash

values of known child pornography, a fact the affiant repeated in the affidavit.

                                         4
See Docket No. 20-6 at p. 3 (repeated in the affidavit at Docket 20-5 at p. 6,

¶12). Mr. Hedrick argues there is no evidence Google actually performed such

a hash value comparison in this case. Without such evidence of an actual

hash value comparison having been done in this case, Mr. Hedrick argues the

affidavit lacks probable cause.

        The court will allow a limited Franks hearing on the issue of whether the

affidavit is supported by probable cause once any mention of Photo DNA is

removed. The court will also allow inquiry into whether the totality of

circumstances supports application of the Leon 1 good faith exception to the

exclusionary rule.

        DATED October 23, 2019.

                                      BY THE COURT:


                                      VERONICA L. DUFFY
                                      United States Magistrate Judge




1   United States v. Leon, 468 U.S. 897, 921, (1984)
                                         5
